   Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 1 of 12

                                                                                                 APPEAL
                                U.S. District Court
                       Southern District of Georgia (Augusta)
               CIVIL DOCKET FOR CASE #: 1:20−cv−00180−JRH−BKE
                                 Internal Use Only

The Twelfth Congressional District Republican Committee et al   Date Filed: 12/09/2020
v. Raffensperger et al                                          Date Terminated: 12/17/2020
Assigned to: Chief Judge J. Randal Hall                         Jury Demand: None
Referred to: Magistrate Judge Brian K. Epps                     Nature of Suit: 441 Civil Rights: Voting
Cause: 42:1983 Civil Rights Act                                 Jurisdiction: Federal Question
Plaintiff
The Twelfth Congressional District              represented by Christopher I. Kachouroff
Republican Committee                                           McSweeney, Cynkar & Kachouroff, PLLC
TERMINATED: 12/17/2020                                         13649 Office Place
                                                               Suite 101
                                                               Woodbridge, VA 22192
                                                               703−365−9900
                                                               Email: chris@mck−lawyers.com
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                                Johnny Emmett Clyde Vines
                                                                Johnny Vines, P.C.
                                                                P.O. Box 1422
                                                                Metter, GA 30439
                                                                912−243−0519
                                                                Fax: 912−537−6600
                                                                Email: jecvines@outlook.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Patrick M. McSweeney
                                                                McSweeney, Cynkar & Kachouroff, PLLC
                                                                13649 Office Place
                                                                Suite 101
                                                                Woodbridge, VA 22192
                                                                703−853−0160
                                                                Email: patrick@mck−lawyers.com
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                Robert J. Cynkar
                                                                McSweeney, Cynkar & Kachouroff, PLLC
                                                                13649 Office Place
                                                                Suite 101
                                                                Woodbridge, VA 22192
                                                                703−853−0160
                                                                Email: rcynkar@mck−lawyers.com
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

Plaintiff
Brian W. Tucker                                 represented by Christopher I. Kachouroff
an individual voter and resident of                            (See above for address)
Richmond County                                                LEAD ATTORNEY
TERMINATED: 12/17/2020                                         PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
   Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 2 of 12


                                                         Johnny Emmett Clyde Vines
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Patrick M. McSweeney
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Robert J. Cynkar
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Cathy A. Latham                             represented by Christopher I. Kachouroff
a 2020 candidate for Presidential Elector                  (See above for address)
TERMINATED: 12/17/2020                                     LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                         Johnny Emmett Clyde Vines
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Patrick M. McSweeney
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Robert J. Cynkar
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Edward T. Metz                              represented by Christopher I. Kachouroff
a 2020 candidate for Presidential Elector                  (See above for address)
TERMINATED: 12/17/2020                                     LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                         Johnny Emmett Clyde Vines
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Patrick M. McSweeney
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Robert J. Cynkar
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
     Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 3 of 12

                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Bradford J. Raffensperger                    represented by Russell David Willard
in his official capacity as Secretary of                    Office of the Attorney General − Atlanta
State of Georgia                                            40 Capitol Square, SW
TERMINATED: 12/17/2020                                      Atlanta, GA 30334
                                                            404−656−7298
                                                            Fax: 404−657−9932
                                                            Email: rwillard@law.ga.gov
                                                            ATTORNEY TO BE NOTICED

Defendant
Rebecca N. Sullivan                          represented by Russell David Willard
TERMINATED: 12/17/2020                                      (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
David J. Worley                              represented by Russell David Willard
TERMINATED: 12/17/2020                                      (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Matthew Mashburn                             represented by Russell David Willard
TERMINATED: 12/17/2020                                      (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Anh Le                                       represented by Russell David Willard
in their official capacities as Members of                  (See above for address)
the Georgia State Election Board                            ATTORNEY TO BE NOTICED
TERMINATED: 12/17/2020

Defendant
Tim McFalls                                  represented by Bryan F. Jacoutot
TERMINATED: 12/17/2020                                      Taylor English Duma LLP
                                                            1600 Parkwood Circle
                                                            Suite 200
                                                            Atlanta, GA 30339
                                                            770−434−6868
                                                            Email: bjacoutot@taylorenglish.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Bryan P. Tyson
                                                            Taylor English Duma LLP
                                                            1600 Parkwood Circle
                                                            Suite 200
                                                            Atlanta, GA 30339
                                                            770−434−6868
                                                            Email: btyson@taylorenglish.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Diane Festin LaRoss
                                                            Taylor English Duma, LLP
                                                            1600 Parkwood Circle
  Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 4 of 12

                                               Suite 400
                                               Atlanta, GA 30339
                                               770−434−6868
                                               Fax: 770−434−7376
                                               Email: dlaross@taylorenglish.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
Marcia Brown                       represented by Bryan F. Jacoutot
TERMINATED: 12/17/2020                            (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                               Bryan P. Tyson
                                               (See above for address)
                                               LEAD ATTORNEY
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

                                               Diane Festin LaRoss
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
Sherry T. Barnes                   represented by Bryan F. Jacoutot
TERMINATED: 12/17/2020                            (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                               Bryan P. Tyson
                                               (See above for address)
                                               LEAD ATTORNEY
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

                                               Diane Festin LaRoss
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
Terence Dicks                      represented by Bryan F. Jacoutot
TERMINATED: 12/17/2020                            (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                               Bryan P. Tyson
                                               (See above for address)
                                               LEAD ATTORNEY
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

                                               Diane Festin LaRoss
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
     Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 5 of 12

Bob Finnegan                                 represented by Bryan F. Jacoutot
in their official capacities as Members of                  (See above for address)
the Richmond County Board of Elections                      LEAD ATTORNEY
TERMINATED: 12/17/2020                                      PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                           Bryan P. Tyson
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Diane Festin LaRoss
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
Democratic Party of Georgia, Inc.            represented by Adam M. Sparks
Democratic Party of Georgia, Inc.                           Krevolin & Horst, LLC
TERMINATED: 12/17/2020                                      1201 W. Peachtree Street, NW
                                                            One Atlantic Center
                                                            Suite 3250
                                                            Atlanta, GA 30309
                                                            404−888−9700
                                                            Email: sparks@khlawfirm.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                           Amanda R. Callais
                                                           Perkins Coie LLP
                                                           700 13th Street NW
                                                           Suite 800
                                                           Washington, DC 20005
                                                           202−654−2000
                                                           Email: acallais@perkinscoie.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           John M. Geise
                                                           Perkins Coie LLP
                                                           700 13th Street NW
                                                           Suite 800
                                                           Washington, DC 20005
                                                           202−654−6300
                                                           Email: jgeise@perkinscoie.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Laura Hill
                                                           Perkins Coie LLP
                                                           1201 Third Avenue
                                                           49th Floor
                                                           Seattle, WA 98101
                                                           206−359−8000
                                                           Email: lhill@perkinscoie.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED
   Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 6 of 12


                                                   Marc E. Elias
                                                   Perkins Coie LLP
                                                   700 13th Street NW
                                                   Suite 800
                                                   Washington, DC 20005
                                                   202−654−2000
                                                   Email: melias@perkinscoie.com
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Joyce Gist Lewis
                                                   Krevolin & Horst, LLC
                                                   1201 W. Peachtree Street, NW
                                                   One Atlantic Center
                                                   Suite 3250
                                                   Atlanta, GA 30309
                                                   404−888−9700
                                                   Email: jlewis@khlawfirm.com
                                                   ATTORNEY TO BE NOTICED

Intervenor Defendant
DSCC                                represented by Adam M. Sparks
DSCC                                               (See above for address)
TERMINATED: 12/17/2020                             LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Amanda R. Callais
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   John M. Geise
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Laura Hill
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Marc E. Elias
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Joyce Gist Lewis
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Intervenor Defendant
Georgia State Conference of the     represented by Julie M. Houk
NAACP                                              Lawyers' Committee for Civil Rights
TERMINATED: 12/17/2020                             Under Law
                                                   1500 K Street NW
                                                   Suite 900
                                                   Washington, DC 20005
   Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 7 of 12

                                                                 202−662−8391
                                                                 Email: jhouk@lawyerscommittee.org
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 John Paul Batson
                                                                 John P. Batson, Attorney at Law
                                                                 P.O. Box 3248
                                                                 Augusta, GA 30914−3248
                                                                 706−737−4040
                                                                 Fax: 706−736−3391
                                                                 Email: jpbatson@aol.com
                                                                 ATTORNEY TO BE NOTICED

Intervenor Defendant
Georgia Coalition for the Peoples                represented by Julie M. Houk
Agenda, Inc. (GCPA)                                             (See above for address)
TERMINATED: 12/17/2020                                          LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                 John Paul Batson
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

Intervenor Defendant
Helen Butler                                     represented by Julie M. Houk
TERMINATED: 12/17/2020                                          (See above for address)
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                 John Paul Batson
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED


 Date Filed    #    Docket Text
 01/15/2021    50 NOTICE OF APPEAL as to 47 Order on Motion to Dismiss, Order on Motion to
                  Dismiss/Lack of Jurisdiction,, Order on Motion for TRO, 48 Clerk's Judgment by
                  Cathy A. Latham, Edward T. Metz, The Twelfth Congressional District Republican
                  Committee, Brian W. Tucker. Filing fee $ 505, receipt number AGASDC−3012366.
                  (Kachouroff, Christopher) (Entered: 01/15/2021)
 01/01/2021    49 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Motions Hearing held on
                  12/17/2020, before Judge JRH. Court Reporter/Transcriber Lisa Davenport, Telephone
                  number 706−823−6468. Tape Number: FTR. Transcript may be viewed at the court
                  public terminal or purchased through the Court Reporter/Transcriber before the
                  deadline for Release of Transcript Restriction. After that date it may be obtained
                  through PACER. (Transcript Redaction Policy Issued or Click here to view Transcript
                  Redaction Policy) Redaction Request due 1/22/2021. Redacted Transcript Deadline set
                  for 2/1/2021. Release of Transcript Restriction set for 4/1/2021. (Davenport, Lisa)
                  (Entered: 01/01/2021)
 12/17/2020         (Court only) *** Party Helen Butler, DSCC (DSCC), Democratic Party of Georgia,
                    Inc. (Democratic Party of Georgia, Inc.), Terence Dicks, Bob Finnegan (in their
                    official capacities as Members of the Richmond County Board of Elections), Georgia
                    Coalition for the Peoples Agenda, Inc. (GCPA), Georgia State Conference of the
                    NAACP, Cathy A. Latham (a 2020 candidate for Presidential Elector), Anh Le (in
                    their official capacities as Members of the Georgia State Election Board), Matthew
                    Mashburn, Tim McFalls, Edward T. Metz (a 2020 candidate for Presidential Elector),
                    Bradford J. Raffensperger (in his official capacity as Secretary of State of Georgia),
 Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 8 of 12

                 Rebecca N. Sullivan, The Twelfth Congressional District Republican Committee,
                 Brian W. Tucker (an individual voter and resident of Richmond County), David J.
                 Worley, Sherry T. Barnes and Marcia Brown terminated. (pts) (Entered: 12/17/2020)
12/17/2020   48 CLERK'S JUDGMENT. Signed by Deputy Clerk on 12/17/2020. (pts) (Entered:
                12/17/2020)
12/17/2020   47 ORDER granting 27 Motion to Dismiss and 28 Motion to Dismiss; denying as moot 2
                Motion for TRO. This case is dismissed with prejudice and stands closed. Signed by
                Chief Judge J. Randal Hall on 12/17/2020. (pts) (Entered: 12/17/2020)
12/17/2020   46 Minute Entry for proceedings held by video teleconference before Chief Judge J.
                Randal Hall: Motion Hearing held on 12/17/2020 re 2 MOTION for Temporary
                Restraining Order filed by Edward T. Metz, Cathy A. Latham, Brian W. Tucker, The
                Twelfth Congressional District Republican Committee, 27 MOTION to Dismiss filed
                by David J. Worley, Rebecca N. Sullivan, Bradford J. Raffensperger, Anh Le,
                Matthew Mashburn, 10 MOTION to Intervene as Defendants filed by DSCC,
                Democratic Party of Georgia, Inc. Court to enter an Order. (Court Reporter Lisa
                Davenport.) (cjc) (Entered: 12/17/2020)
12/16/2020   45 AFFIDAVIT in Opposition re 27 MOTION to Dismiss Rebuttal Declaration of Alex
                Chilton filed by Cathy A. Latham, Edward T. Metz, The Twelfth Congressional
                District Republican Committee, Brian W. Tucker. (Kachouroff, Christopher) (Entered:
                12/16/2020)
12/16/2020   44 REPLY to Response to Motion re 27 MOTION to Dismiss , 10 MOTION to Intervene
                as Defendants, 28 MOTION to Dismiss for Lack of Jurisdiction MOTION to Dismiss
                for Failure to State a Claim, 31 MOTION for Judgment Debtor Exam VOID
                MOTION to Intervene Reply to All Defendants' Opposition filed by Cathy A. Latham,
                Edward T. Metz, The Twelfth Congressional District Republican Committee, Brian W.
                Tucker. (Kachouroff, Christopher) (Entered: 12/16/2020)
12/16/2020   43 TEXT ORDER granting 36 Motion for Leave to Appear Pro Hac Vice; and granting
                41 Motion for Leave to Appear Pro Hac Vice. Signed by Magistrate Judge Brian K.
                Epps on 12/16/2020. (cjc) (Entered: 12/16/2020)
12/16/2020   42 TEXT ORDER granting 32 Motion for Leave to Appear Pro Hac Vice. Signed by
                Magistrate Judge Brian K. Epps on 12/16/2020. (cjc) (Entered: 12/16/2020)
12/16/2020       PRO HAC VICE PAID for Attorney Bryan Jacoutot re Tim McFalls; Amount
                 $200.00, Receipt # AUG028644, Date: 12/16/2020. (jlh) (Entered: 12/16/2020)
12/16/2020       MOTIONS REFERRED: 41 MOTION for Leave to Appear Pro Hac Vice. (pts)
                 (Entered: 12/16/2020)
12/16/2020   41 MOTION for Leave to Appear Pro Hac Vice by Tim McFalls. Responses due by
                12/30/2020. (LaRoss, Diane) (Entered: 12/16/2020)
12/16/2020       MOTIONS REFERRED: 36 MOTION for Leave to Appear Pro Hac Vice for Bryan P.
                 Tyson (pts) (Entered: 12/16/2020)
12/16/2020       MOTIONS REFERRED: 32 MOTION for Leave to Appear Pro Hac Vice of Laura
                 Hill. (pts) (Entered: 12/16/2020)
12/16/2020   40 Brief in Opposition re 2 MOTION for Temporary Restraining Order filed by Helen
                Butler, Georgia Coalition for the Peoples Agenda, Inc. (GCPA), Georgia State
                Conference of the NAACP. (pts) (Entered: 12/16/2020)
12/16/2020   39 ANSWER to Complaint by Helen Butler, Georgia Coalition for the Peoples Agenda,
                Inc. (GCPA), Georgia State Conference of the NAACP.(pts) (Entered: 12/16/2020)
12/16/2020   38 ORDER granting 31 Motion to Intervene. The Clerk is directed to add the herein
                named Intervenor−Defendants as parties to this case. Signed by Chief Judge J. Randal
                Hall on 12/16/2020. (pts) (Entered: 12/16/2020)
12/16/2020   37 TEXT ORDER granting 33 Motion for Leave to Appear Pro Hac Vice. Signed by
                Magistrate Judge Brian K. Epps on 12/16/2020. (cjc) (Entered: 12/16/2020)
 Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 9 of 12

12/16/2020   36 MOTION for Leave to Appear Pro Hac Vice for Bryan P. Tyson Receipt Number
                AGASDC−2987551, Fee Amount $200, by Sherry T. Barnes, Marcia Brown, Terence
                Dicks, Bob Finnegan, Tim McFalls. Responses due by 12/30/2020. (LaRoss, Diane)
                (Additional attachment(s) added on 12/16/2020: # 1 Corrected Application) (pts).
                (Entered: 12/16/2020)
12/16/2020   35 NOTICE of Appearance by Diane Festin LaRoss on behalf of Sherry T. Barnes,
                Marcia Brown, Terence Dicks, Bob Finnegan, Tim McFalls (LaRoss, Diane) (Entered:
                12/16/2020)
12/16/2020   34 RESPONSE in Opposition re 31 MOTION for Judgment Debtor Exam VOID
                MOTION to Intervene filed by Cathy A. Latham, Edward T. Metz, The Twelfth
                Congressional District Republican Committee, Brian W. Tucker. (Kachouroff,
                Christopher) (Entered: 12/16/2020)
12/16/2020       MOTIONS REFERRED: 33 MOTION for Leave to Appear Pro Hac Vice Julie Marie
                 Houk. (pts) (Entered: 12/16/2020)
12/15/2020   33 MOTION for Leave to Appear Pro Hac Vice Julie Marie Houk Receipt Number
                AGASDC−2987424, Fee Amount $200, by Helen Butler. Responses due by
                12/29/2020. (Attachments: # 1 Exhibit Ex. A Other cases in District, # 2 Exhibit Ex. B
                cert god stand ND Ca Houk, # 3 Text of Proposed Order Order admitting JHouk
                PHV)(Batson, John) (Entered: 12/15/2020)
12/15/2020   32 MOTION for Leave to Appear Pro Hac Vice of Laura Hill Receipt Number
                AGASDC−2987420, Fee Amount $200, by DSCC, Democratic Party of Georgia, Inc..
                Responses due by 12/29/2020. (Attachments: # 1 Ex. 1 − L. Hill Certificate of Good
                Standing)(Lewis, Joyce) (Additional attachment(s) added on 12/16/2020: # 2 Flattened
                PDF) (pts). (Additional attachment(s) added on 12/16/2020: # 3 Statement of Cases)
                (pts). (Entered: 12/15/2020)
12/15/2020   31 MOTION for Judgment Debtor Exam VOID, MOTION to Intervene by Georgia State
                Conference of the NAACP,, Georgia Coalition for the Peoples Agenda, Inc. (GCPA),
                Helen Butler. Responses due by 12/29/2020. (Attachments: # 1 Affidavit Woodall
                Dec, # 2 Affidavit Butler Dec, # 3 Affidavit Powers Dec., # 4 Exhibit Prop Answ of
                Intervenors, # 5 Briefs Prop Brief Opp TRO by Ivrs, # 6 Text of Proposed Order
                Granting Intervention, # 7 Text of Proposed Order Denying TRO)(Batson, John)
                (Entered: 12/15/2020)
12/15/2020   30 RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order filed by
                DSCC, Democratic Party of Georgia, Inc.. (Attachments: # 1 Ex. 1 − Pearson v. Kemp
                Hr'g Tr., # 2 Ex. 2 − Boland v. Raffensperger Order)(Lewis, Joyce) (Entered:
                12/15/2020)
12/15/2020   29 RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order filed by
                Sherry T. Barnes, Marcia Brown, Terence Dicks, Bob Finnegan, Tim McFalls.
                (Attachments: # 1 Exhibit A − Dec. of Lynn Bailey)(Tyson, Bryan) (Entered:
                12/15/2020)
12/15/2020   28 ******* MOTION to Dismiss for Lack of Jurisdiction , MOTION to Dismiss for
                Failure to State a Claim by Sherry T. Barnes, Marcia Brown, Terence Dicks, Bob
                Finnegan, Tim McFalls. Responses due by 12/29/2020. (Attachments: # 1 Briefs Brief
                in Support of Motion)(Tyson, Bryan) (Entered: 12/15/2020)
12/15/2020   27 MOTION to Dismiss by Anh Le, Matthew Mashburn, Bradford J. Raffensperger,
                Rebecca N. Sullivan, David J. Worley. Responses due by 12/29/2020. (Willard,
                Russell) (Entered: 12/15/2020)
12/15/2020   26 RESPONSE in Opposition re 2 MOTION for Temporary Restraining Order filed by
                Anh Le, Matthew Mashburn, Bradford J. Raffensperger, Rebecca N. Sullivan, David J.
                Worley. (Attachments: # 1 Exhibit Declaration in Support of Response in
                Opposition)(Willard, Russell) (Entered: 12/15/2020)
12/15/2020   25 NOTICE of Filing by Cathy A. Latham, Edward T. Metz, The Twelfth Congressional
                District Republican Committee, Brian W. Tucker re 2 MOTION for Temporary
                Restraining Order Declaration of Cathy Latham (Kachouroff, Christopher) (Entered:
                12/15/2020)
 Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 10 of 12

12/15/2020   24 NOTICE of Appearance by Russell David Willard on behalf of Anh Le, Matthew
                Mashburn, Bradford J. Raffensperger, Rebecca N. Sullivan, David J. Worley (Willard,
                Russell) (Entered: 12/15/2020)
12/15/2020   23 NOTICE by Cathy A. Latham, Edward T. Metz, The Twelfth Congressional District
                Republican Committee, Brian W. Tucker Certificate of Substantial Compliance
                (Attachments: # 1 Exhibit A − D)(Kachouroff, Christopher) (Entered: 12/15/2020)
12/15/2020   22 TEXT ORDER granting 12 Motion for Leave to Appear Pro Hac Vice; granting 19
                Motion for Leave to Appear Pro Hac Vice; granting 20 Motion for Leave to Appear
                Pro Hac Vice; and granting 21 Motion for Leave to Appear Pro Hac Vice. Signed by
                Magistrate Judge Brian K. Epps on 12/15/2020. (cjc) (Entered: 12/15/2020)
12/15/2020       MOTIONS REFERRED: 19 MOTION for Leave to Appear Pro Hac Vice of Marc E.
                 Elias 20 MOTION for Leave to Appear Pro Hac Vice of Amanda R. Callais 21
                 MOTION for Leave to Appear Pro Hac Vice of John M. Geise (pts) (Entered:
                 12/15/2020)
12/14/2020   21 MOTION for Leave to Appear Pro Hac Vice of John M. Geise Receipt Number
                AGASDC−2986339, Fee Amount $200, by DSCC, Democratic Party of Georgia, Inc..
                Responses due by 12/28/2020. (Lewis, Joyce) (Additional attachment(s) added on
                12/15/2020: # 1 Flattened PDF) (pts). (Entered: 12/14/2020)
12/14/2020   20 MOTION for Leave to Appear Pro Hac Vice of Amanda R. Callais Receipt Number
                AGASDC−2986338, Fee Amount $200, by DSCC, Democratic Party of Georgia, Inc..
                Responses due by 12/28/2020. (Lewis, Joyce) (Additional attachment(s) added on
                12/15/2020: # 1 Flattened PDF) (pts). (Entered: 12/14/2020)
12/14/2020   19 MOTION for Leave to Appear Pro Hac Vice of Marc E. Elias Receipt Number
                AGASDC−2986337, Fee Amount $200, by DSCC, Democratic Party of Georgia, Inc..
                Responses due by 12/28/2020. (Lewis, Joyce) (Additional attachment(s) added on
                12/15/2020: # 1 Flattened PDF) (pts). (Entered: 12/14/2020)
12/14/2020   18 NOTICE of Hearing on Motion by Electronic Means 2 MOTION for Temporary
                Restraining Order: Motion Hearing set for 12/17/2020 10:00 AM in AUG−DistVTC
                before Chief Judge J. Randal Hall. *VTC information provided to parties via email.
                The dedicated public access lines are: Phone # 1−877−873−8017; Access Code:
                7091723; Security Code: 1234 OR Phone # 1−888−684−8852; Access Code: 8878734;
                Security Code: 1234.(lcw) (Entered: 12/14/2020)
12/14/2020   17 ORDER Setting Hearing on Motion 2 MOTION for Temporary Restraining Order:
                Motion Hearing set for 12/17/2020 10:00 AM in AUG−DistVTC before Chief Judge J.
                Randal Hall. THE COURT ORDERS that Plaintiffs shall perfect service on
                Defendants by 9:00 P.M. EST Today, December 14, 2020. Should any party require a
                subpoena from the Court, counsel shall notify the Courtroom Deputy Clerk in advance
                and in no event later than 4PM on 12/15/2020. Exhibits shall be provided to the
                Courtroom Deputy Clerk no later than 12:00PM EST on 12/16/2020. Defendants and
                Intervenor−Defendants shall file their briefs in opposition to 2 by 12/15/2020 at
                9:00PM EST. Plaintiff's reply briefs or any responses to a motion to dismiss or any
                other motion filed by Defendants and Intervenor−Defendants will be due on
                Wednesday, 12/16/2020, by 3:00PM EST. Signed by Chief Judge J. Randal Hall on
                12/14/2020. (pts) (Entered: 12/14/2020)
12/14/2020       (Court only) ***Deadlines terminated. (pts) (Entered: 12/14/2020)
12/14/2020       MOTIONS REFERRED: 12 MOTION for Leave to Appear Pro Hac Vice of Adam M.
                 Sparks. (pts) (Entered: 12/14/2020)
12/14/2020   16 NOTICE by DSCC, Democratic Party of Georgia, Inc. re 12 MOTION for Leave to
                Appear Pro Hac Vice of Adam M. Sparks Receipt Number BGASDC−2985220, Fee
                Amount $200, (Attachments: # 1 Exhibit Certificate of Good Standing_Adam M.
                Sparks)(Lewis, Joyce) (Entered: 12/14/2020)
12/14/2020       Set/Reset Deadlines as to 2 MOTION for Temporary Restraining Order. Responses
                 due by 12/15/2020. (pts) (Entered: 12/14/2020)
12/14/2020   15 ANSWER to Complaint by DSCC, Democratic Party of Georgia, Inc.(pts) (Entered:
                12/14/2020)
 Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 11 of 12

12/14/2020   14 ORDER granting 10 Motion to Intervene. The Court Orders Intervenor−Defendants to
                file a response to Plaintiffs' 2 Emergency Motion by 7:00 P.M., Tuesday, December
                15, 2020. Signed by Chief Judge J. Randal Hall on 12/14/2020. (pts) (Entered:
                12/14/2020)
12/14/2020   13 NOTICE of Deficiency re 12 MOTION for Leave to Appear Pro Hac Vice of Adam M.
                Sparks. Set/Reset Deadlines: Compliance due by 12/16/2020. (pts) (Entered:
                12/14/2020)
12/11/2020   12 MOTION for Leave to Appear Pro Hac Vice of Adam M. Sparks Receipt Number
                BGASDC−2985220, Fee Amount $200, by DSCC, Democratic Party of Georgia, Inc..
                Responses due by 12/25/2020. (Lewis, Joyce) (Entered: 12/11/2020)
12/11/2020   11 Corporate Disclosure Statement by DSCC, Democratic Party of Georgia, Inc.. (Lewis,
                Joyce) (Entered: 12/11/2020)
12/11/2020   10 MOTION to Intervene as Defendants by Democratic Party of Georgia, Inc., DSCC.
                Responses due by 12/25/2020. (Attachments: # 1 Ex. 1 − Proposed
                Intervenor−Defendants' Proposed Answer to Plaintiffs' Complaint)(Lewis, Joyce)
                (Entered: 12/11/2020)
12/11/2020    9 TEXT ORDER granting 6 Motion for Leave to Appear Pro Hac Vice; granting 7
                Motion for Leave to Appear Pro Hac Vice; and granting 8 Motion for Leave to Appear
                Pro Hac Vice. Signed by Magistrate Judge Brian K. Epps on 12/11/2020. (cjc)
                (Entered: 12/11/2020)
12/10/2020       MOTIONS REFERRED: 6 − 8 PHV Motions. (pts) (Entered: 12/10/2020)
12/10/2020    8 Third MOTION for Leave to Appear Pro Hac Vice Receipt Number
                AGASDC−2984187, Fee Amount $200, by Cathy A. Latham, Edward T. Metz, The
                Twelfth Congressional District Republican Committee, Brian W. Tucker. Responses
                due by 12/24/2020. (Attachments: # 1 Proposed Order, # 2 Notice of Filing In Support
                of Pro Hac Vice)(Vines, Johnny) (Additional attachment(s) added on 12/10/2020: # 3
                Signed Cert of Good Standing) (pts). (Entered: 12/10/2020)
12/10/2020    7 Second MOTION for Leave to Appear Pro Hac Vice Receipt Number
                AGASDC−2984179, Fee Amount $200, by Cathy A. Latham, Edward T. Metz, The
                Twelfth Congressional District Republican Committee, Brian W. Tucker. Responses
                due by 12/24/2020. (Attachments: # 1 Notice of Filing In Support of Pro Hac Vice, # 2
                Proposed Order)(Vines, Johnny) (Additional attachment(s) added on 12/10/2020: # 3
                Signed Cert of Good Standing) (pts). (Entered: 12/10/2020)
12/10/2020    6 First MOTION for Leave to Appear Pro Hac Vice Receipt Number
                AGASDC−2984159, Fee Amount $200, by Cathy A. Latham, Edward T. Metz, The
                Twelfth Congressional District Republican Committee, Brian W. Tucker. Responses
                due by 12/24/2020. (Attachments: # 1 Notice of Filing In Support of Pro Hac Vice
                Applications, # 2 Proposed Order)(Vines, Johnny) (Additional attachment(s) added on
                12/10/2020: # 3 Signed Cert of Good Standing) (pts). (Entered: 12/10/2020)
12/10/2020    5 Disclosure Statement pursuant to Local Rule 7.1.1 by Cathy A. Latham, Edward T.
                Metz, The Twelfth Congressional District Republican Committee, Brian W. Tucker,
                Corporate Disclosure Statement by Cathy A. Latham, Edward T. Metz, The Twelfth
                Congressional District Republican Committee, Brian W. Tucker. (Vines, Johnny)
                (Entered: 12/10/2020)
12/10/2020    4 RULE 26(f) ORDER. Signed by Magistrate Judge Brian K. Epps on 12/10/2020.
                (Attachments: # 1 Civil Case Forms.) (jlh) (Entered: 12/10/2020)
12/10/2020    3 Summons Issued as to Sherry T. Barnes, Marcia Brown, Terence Dicks, Bob
                Finnegan, Anh Lee, Tim McFalls, Bradford J. Raffensperger, Rebecca N. Sullivan,
                and David J. Worley. (jlh) (Entered: 12/10/2020)
12/09/2020    2 MOTION for Temporary Restraining Order, by Cathy A. Latham, Edward T. Metz,
                The Twelfth Congressional District Republican Committee, Brian W. Tucker.
                Responses due by 12/23/2020. (jlh) (Entered: 12/10/2020)
12/09/2020    1 COMPLAINT against all Defendants, filed by Brian W. Tucker, Edward T. Metz, The
                Twelfth Congressional District Republican Committee, Cathy A. Latham. (Fee paid:
                Receipt # AGASDC−2983503, $402.00.) (Attachment: # 1 Civil Cover Sheet.) (jlh)
Case 1:20-cv-00180-JRH-BKE Document 51-1 Filed 01/19/21 Page 12 of 12

             (Entered: 12/10/2020)
